Title: Enclosure: John Barnes: Account with Thomas Jefferson, [ca. 11 July 1817]
From: Barnes, John,Jefferson, Thomas
To: 


            
              ca. 11 July 1817
            
            
              
                John Barnes, In ℀ with Thomas Jefferson Esqr—
              
              
                1814
                 
                 
                
              
              
                Sepr 2d
                Of Gibson & Jefferson Richd recd 
                $380
                 
                
              
              
                 
                 for this sum to be pass’d to the Ct of Genl Kosciusko say 
                $360
                 
                 
                
              
              
                 
                 for this sum to J Barnes
                8
                 
                 
                
              
              
                 
                 for do   to do
                12
                 
                 
                
              
              
                 
                
                $380
                 
                
              
              
                 
                of course T.J. to have Ct with JB 
                for 
                20 
                
              
              
                Octr 10
                To an Alexandria Bank Note
                 5
                
              
              
                1815.
                 
                 
                
              
              
                Aprl 26.
                Mr Jeffersons Order on The Treasurer U States for
                $4870
                 
                
              
              
                 
                for so much of said Order to the Principal of Genl Kosciusko ℀
                4500
                 
                 
                
              
              
                 
                 to do for Int due this day 
                360
                 
                 
                
              
              
                 
                
                4860
                 
                
              
              
                 
                the residue to T.J. credit wh  JB
                10
                
              
              
                1817
                 
                 
                
              
              
                June 9h
                To Cash advanced J Barnes
                25
                 60
              
              
                 
                per Contra—
                 
                
              
              
                1814.
                 
                 
                
              
              
                Aprl 27
                for Cash paid Genl Armstrong for 40 francs paid for you in Paris
                 8
                
              
              
                1816
                 
                 
                
              
              
                June 6
                for this sum paid Mrs Madison on Miss Randolphs Accot
                20
                
              
              
                1817
                 
                 
                
              
              
                June 17
                for do paid Gales & Seaton for National Intelligencer to 31 Oct ⅌ recpt
                21
                 49
              
              
                 
                Balance in favr of Mr Jefferson 
                EE
                $11
              
              
                 
                George Town Coa July 1817   
                 
                
              
              
                 
                John Barnes,    
                 
                
              
            
          